Citation Nr: 0301655	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  95-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION


The veteran served on active duty from March 1954 to October 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  He subsequently perfected an appeal 
regarding that issue.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in July 1995.

In May 1999, the veteran requested a hearing before a Member 
of the Board at the RO.  A hearing was scheduled before a 
local Hearing Officer in October 2000, but the veteran failed 
to appear.  In November 1999, the veteran again requested a 
hearing before a Member of the Board at the RO.  In December 
2002, the veteran indicated that he no longer desired to have 
a Travel Board hearing.


FINDING OF FACT

The preponderance of the evidence demonstrates that a low 
back disorder was not incurred in or aggravated by service, 
nor is a present low back disorder etiologically related to 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) have been 
received from the National Personnel Records Center.  They 
include an enlistment examination report, treatment records, 
periodic medical examinations for extensions and 
reenlistments, and a separation examination.  The SMRs are 
all negative for any complaints or treatment for a low back 
disorder.  However, the veteran has submitted to the RO an 
in-service medical treatment record dated in September 1969, 
which indicates that he was treated for complaints of low 
back pain.  The treatment shown was Parafon Forte medication 
and remedial exercises for low back pain.  There was no 
diagnosis rendered at that time.  

On a U. S. Department of Labor form, "Federal Employee's 
Notice of Traumatic Injury and Claim for Continuation of 
Pay/Compensation," dated in October 1989, the veteran 
reported that he had injured his back when he carried a motor 
from the first floor to the second floor and installed it in 
Building 303.

In an undated statement by ER, the veteran's coworker, it was 
noted that the elevator doors did not open and the veteran 
had to use the stairs to carry a sewing machine motor from 
the first to the second floor, and that, while carrying the 
motor, he strained himself.

On an outpatient treatment record dated in October 1989, it 
was noted that the veteran reported that he had injured his 
lower back at work approximately five years previously.  Upon 
examination, he was diagnosed with lumbar strain.  

On a U.S. Department of Labor "Attending Physician's 
Report" form, dated in December 1989, the veteran reported 
that, while he was working at the shipyard, he had lifted a 
motor, and suddenly felt moderate pain in his lower back.  On 
clinical evaluation, there was positive tenderness on 
palpation of the lower back, increased by bending forward 
with spasms of the paravertebral muscles.  The diagnosis was 
acute myoligamentous strain of the lumbosacral spine.

On a U.S. Department of Labor "Duty Status Report" form, 
dated in December 1989, it was noted that Melmar Medical 
Clinic was the medical facility authorized to provide medical 
services to the veteran.  It was also noted that the veteran 
still complained of moderately severe low back pain, which 
was aggravated by prolonged standing, walking, sitting, and 
bending.  

A computerized tomography (CT) scan of the lumbar spine, 
performed in December 1989, shows a diagnostic impression of 
first degree spondylolisthesis at L4-5 and moderately severe 
degenerative changes in the lower zygapophyseal joints.  In 
addition, in December 1989, X-rays of the lumbosacral spine 
showed a diagnostic impression of status post surgical 
effusion in the lower lumbar spine.  

The record contains a December 1989 letter to the veteran 
from the Department of Navy, wherein it was noted that the 
veteran had been absent from work since October 25, 1989, due 
to back problems, as reported by the veteran.

The record also contains outpatient reports from February to 
August 1990 for treatment by W. Irvine, M.D., for a low back 
disorder.  In the February 1990 medical report, Dr. Irvine 
noted that he initially performed an orthopedic evaluation of 
the veteran in 1990.  He reported the veteran's history of 
sustaining a back injury in October 1989, while employed at 
the Long Beach Naval Shipyard, when he lifted a light motor 
in an awkward manner and immediate back pain was noted.  It 
was also noted that the veteran had sustained no serious 
injuries [to his back] in the past.  Upon examination, the 
veteran was diagnosed with severe osteoarthrosis and 
osteoarthritis of the lumbar spine, with 
pseudospondylolisthesis, Grade I, of L4 on L5.  Dr. Irvine 
commented that clinical and radiological examination revealed 
that the veteran had extremely severe osteoarthrosis and 
osteoarthritis of the lumbar spine, which was fairly well 
localized to the sacrum.  The radiological changes indicated 
extremely severe arthritis of the posterior elements or facet 
joints, with mild evidence of degenerative disc disease.

Examination by Dr. Irvine in March 1990 revealed, among other 
things, that the range of motion of the lumbosacral spine was 
slightly restricted, especially with lateral bending.  He 
commented that the veteran should continue on his light 
working duties, and continue Feldene medication and his 
lumbosacral support.  Examination in April 1990 revealed the 
veteran had improved considerably but should continue on his 
light working activities.  On examination in July 1990, the 
veteran related an overall worsening of his back pain, which 
he attributed to his heavy working activities.  Dr. Irvine 
commented that the veteran had ecperienced a flare-up of his 
low back pain. 

A radiologic consultation by I. Lee, M.D., in November 1992 
shows a diagnostic impression of status post spinal fusion 
from the L3 through S1 segments.

In July 1994, the veteran filed a formal claim of entitlement 
to service connection for a back injury, which he claimed had 
occurred in October 1989 at the Long Beach Naval Shipyard.  
He indicated on his application that he had received 
treatment at the Melmar Medical Clinic and the Orthopedic 
Surgery Medical Group.

In December 1994, a VA examination for diseases of the heart 
was conducted.  As part of this examination, the veteran 
reported that, while he was in the Navy in approximately 
1960, he had lifted an engine and injured his back.  He 
stated that, the next day, he was unable to get up from bed 
and was treated for it.  He stated that ever since then, he 
had felt pain in the lumbosacral spine area, and that 
occasionally it would radiate to the right lower posterior 
extremity.  On examination of the musculoskeletal system, 
there was no tenderness or paraspinal muscle spasm at the 
lumbosacral spine area.  He had lordosis at the lumbosacral 
spine area.  The diagnosis, in pertinent part, was history of 
low back strain with residual intermittent low back pain 
syndrome.

In February 1995, the RO denied the veteran's claim of 
entitlement to service connection for a back injury.  The 
veteran filed a notice of disagreement with the RO's 
determination in June 1995.  In July 1995 the RO issued an 
SOC which continued the denial of service connection for a 
low back disorder.  In September 1995 the RO received the 
veteran's substantive appeal to the Board.

In December 1995, the RO issued a rating decision and a 
supplemental SOC (SSOC) which confirmed its prior denial of 
entitlement to service connection for a low back disorder.

In a statement dated in October 1996, the veteran noted that 
he had been hurt while on board a small boat during his tour 
of duty at the U. S. Naval Station in Long Beach.

A VA radiology report in October 1997 showed that the veteran 
was diagnosed as being in post-operative status, with 
prominent decrease of the L5-S1 interspace and a slight 
spondylolisthesis of L4 and L5.

In an October 1997 Agent Orange examination report, the 
veteran gave the history that, in approximately 1973 or 1974 
when he was in the Navy, he had pulled a heavy cable and 
developed pain in the lumbosacral spine area.  He said he was 
evaluated at that time, and ever since, had experienced pain 
in the lumbosacral spine area off and on.  At times it would 
radiate to the posterior right lower extremity, but he only 
occasionally took Ibuprofen, as needed.  On examination of 
his back, there was no tenderness found.  Anterior flexion of 
the back was about 110 degrees, extension was about 20 
degrees, and lateral flexion was about 20 degrees.  The 
diagnosis, in pertinent part, was history of lower back 
injury with chronic lower back pain symptoms.

In March 1999, the RO issued an SSOC which continued the 
denial of service connection for a low back disorder.  In May 
1999 and November 1999, the veteran indicated that he desired 
to appear personally at a local VA office before a Member of 
the Board.  Subsequently, in December 2002 he was contacted 
by the RO, at which time he indicated that he no longer 
wanted a hearing before a Member of the Board.

X-ray reports from the Fresno Imaging Center in February 2000 
show severe degenerative change in the lumbar spine and 
spondylolisthesis, grade I/IV, at the L4-5 level.

A VA orthopedic consultation was conducted in April 2001.  
The veteran reported that he had developed low back pain 
while in the service.  He stated that, in about 1959, he had 
lifted a pump motor, which he claimed injured his back.  
After his discharge from the service, he had worked in a ship 
yard and, in 1983 when he had lifted something heavy, he had 
felt low back pain again.  On clinical evaluation, the 
examiner noted that the veteran did not seem to be in any 
pain.  Range of motion of the lumbar spine was normal.  The 
veteran could reach his mid legs with his fingertips and, 
similarly, backward and lateral movements were within normal 
limits without any complaints of pain.  The examiner 
commented that he was unable to find any orthopedic 
abnormality related to the back.  However, from the reports 
that he had read, the veteran had considerable arthritic 
changes of the lumbar spine.  He noted that, from clinical 
examination and X-ray reports which he had reviewed, he was 
unable to connect the veteran's present condition to a 
"service connected injury of lifting a pump."

A VA examination was conducted in December 2001.  The 
examiner noted that the veteran had grade-one 
spondylolisthesis of L4-5, diagnosed by X-ray, which he 
stated is a congenital malformation.  He noted that in very 
rare cases had it been shown that spondylolisthesis could 
result from very severe trauma.  However, there was no 
history of severe trauma while the veteran was in the 
service, and even the trauma he described in the industrial 
injury could not have caused the malformation.  The examiner 
opined that the veteran's current back pathology was not 
causally related to the in-service medical entry of September 
1969.  The examiner indicated that, since the veteran's 
malformation was congenital in origin, it would have been 
present with him all the time.  The veteran's current back 
condition of severe pain was stated to be due to the work-
related injury of October 1989.  The examiner further opined 
that it was possible and/or probable that spondylolisthesis 
was the cause of the veteran's back pain in 1969.  However, 
the current back pain was again due to the same pathology of 
spondylolisthesis, although at that time the pain and 
disability were precipitated by the injury of October 1989.

In July 2002, the RO issued an SSOC which continued the 
denial of service connection for a low back disorder.

II.  Analysis

A.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The United States Court 
of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases, which had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has recently held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in July 1995 and the SSOCs provided in 
December 1995 and July 2002, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Additionally, the veteran has 
been advised that the VA would obtain evidence in support of 
his claim from government agencies and private medical 
records, when provided names, addresses, and approximate 
dates of treatment by the veteran.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as the veteran has 
indicated no other obtainable evidence, development by the 
Board would serve no useful purpose.  For the same reasons, 
the Board concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for a low back disorder

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumptive period under 38 C.F.R. § 3.307) and the 
veteran has the same condition at present; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and the 
medical evidence relates the symptomatology to the veteran's 
present condition.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, we believe that the 
evidence of record demonstrates that the veteran's current 
low back disorder was not incurred in or aggravated by active 
military service.

The Board has found the most probative evidence of record to 
be the veteran's service medical records, the April 2001 
orthopedic consultation, and the December 2001 VA 
examination.  Although there is one entry in service in 
September 1969, which shows that the veteran complained of, 
and was treated for, low back pain, there was no examination 
then noted, nor was there a diagnosis rendered.  Furthermore, 
there was no follow-up complaint or treatment and, most 
significant, physical examinations subsequent to September 
1969, including the separation examination, specifically 
reported the veteran's spine to be normal.  In addition, 
there are no post-service medical records revealing 
complaints or treatment of a low back disorder until October 
1989, when the veteran sought treatment for a back injury 
which he sustained on the job when he carried a sewing 
machine motor from the first to the second floor. 

The VA examiner in December 2001 stated that the veteran's 
current back pathology was not shown to have been 
etiologically related to the condition noted in the medical 
entry of September 1969.  In fact, that examiner reported 
that the veteran had grade-one spondylolisthesis of L4-5, and 
went on to specifically state that such condition is a 
congenital malformation.  He opined that it was possible that 
the veteran's congenital disorder of spondylolisthesis was 
the cause of his back pain in 1969.  He was also of the 
opinion that the current back pain is due to the same 
pathology of spondylolisthesis, and that such pain was 
precipitated by the work-related injury of October 1989.  

The private medical reports of record, which indicate that 
the veteran has a low back disorder, do no establish that his 
low back disorder is related to service.  There is no 
competent medical evidence demonstrating that the veteran's 
low back disorder is related to the military service.  In 
fact, the evidence preponderates to the contrary, that his 
low back disorder is not a result of service.  The examiner 
in April 2001 specifically stated that, based upon the 
clinical examination and also the X-ray report, he was unable 
to connect the veteran's present back disorder to the claimed 
service-connected injury of lifting a pump motor.  It must 
also be noted that, on his initial claim of entitlement to 
service connection, the veteran reported that his low back 
disorder had begun in 1989.  In light of this record, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's low back disorder was 
incurred in service.

Although the appellant may sincerely believe that his low 
back problems are in some way related to his military 
service, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
as to the etiology of disabilities.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

We have considered the doctrine of the benefit of the doubt, 
under 38 U.S.C.A. § 5107 (old and new versions) and 38 C.F.R. 
§ 3.102, but the Board does not find the evidence is in 
approximate balance so as to warrant its application.  The 
preponderance of the evidence of record establishes that the 
veteran's claimed low back disorder was not incurred in or 
aggravated by his military service.  Accordingly, the claim 
of entitlement to service connection for a low back disorder 
must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

